Citation Nr: 0604698	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1943 to November 
1945.  He died in October 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a February 2004 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death. The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"). In a June 2005 Order, the Court vacated the 
Board's February 2004 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

As noted above, in June 2005, the Court vacated the Board's 
February 2004 decision on this matter.  In the June 2005 
Order, the Court stated that it was vacating and remanding 
the case in order for the Board to explain with an adequate 
statement of reasons and bases why it was not obtaining a 
medical opinion in relation to the issue of whether or not 
the veteran had post-traumatic stress disorder (PTSD) and, if 
so, whether such PTSD contributed to his death.

In January 2006, the appellant's representative submitted a 
statement requesting that this matter be remanded to the RO 
to schedule a personal hearing before a Decision Review 
Officer (DRO).  The letter indicated that the appellant had 
obtained a private medical opinion showing that the veteran 
had PTSD and that such PTSD had led to his heart condition 
and eventual death.  The representative stated that the 
appellant wished to present this evidence at a DRO hearing.  
The letter also requested a VA medical opinion on the issue 
of whether or not the veteran suffered from PTSD during his 
lifetime and whether such PTSD contributed to his death.

In light of the information above, the Board believes it is 
appropriate to remand to schedule a DRO hearing at the RO and 
to obtain a VA medical opinion regarding whether or not the 
veteran suffered from PTSD and, if so, whether or not such 
PTSD contributed to his death.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the appellant 
for a DRO hearing.

2.  After the hearing is conducted and a 
transcript made of record, the RO should 
make arrangements for a review of the 
claims file by an appropriate VA medical 
doctor.  It is imperative that the 
veteran's claims file be made available 
to the examiner and be reviewed by the 
examiner, with particular attention to 
the notations of PTSD by history in the 
veteran's VA treatment records, the 
amended death certificate listing PTSD as 
a contributing cause of death, and any 
medical opinion submitted by a private 
examiner at the hearing or otherwise.  
After reviewing the claims file, the VA 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran suffered from PTSD 
related to his combat service.  If so, 
the VA examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such PTSD was a 
contributory cause of the veteran's 
death.  A detailed rationale should be 
articulated for the opinions provided, 
including any reasons for agreeing or 
disagreeing with any private medical 
opinions of record.

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
are not granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


